Citation Nr: 0718572	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-38 342A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether a notice of disagreement to a May 2001 rating 
decision was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION


The veteran served on active duty from January 1963 to August 
1964.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and May 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  The veteran's claims 
folder was transferred to the RO in Muskogee, Oklahoma in 
February 2004 and, thereafter, to Portland, Oregon in July 
2005.

In a May 2001 RO (Decision Review Officer) rating decision 
following an April 2001 Board Remand, the RO adjudicated a 
raised claim for clear and unmistakable error (CUE) in a 1985 
rating decision denial of service connection for 
schizophrenia, found CUE in the January 1985 rating decision 
denial of service connection for schizophrenia, and revised 
that decision to reflect an effective date of October 15, 
1984 (date of receipt of original claim for service 
connection) for the grant of service connection for 
schizophrenia, and assigned staged ratings (70 percent from 
October 15, 1984, and a 100 percent from January 21, 1988).  

Notice of the May 2001 RO CUE rating decision was issued 
(mailed) on June 18, 2001.  The claims file reflects that the 
veteran did not thereafter enter written notice of 
disagreement with the May 2001 RO rating decision (assignment 
of effective date for service connection, or assignment of a 
70 percent or 100 percent ratings) until various submissions 
by the veteran over one year later, in 2003 and 2004.  In 
September 2004, the Muskogee, Oklahoma RO issued a statement 
of the case on the issue of timeliness of notice of 
disagreement.  In a substantive appeal (on a VA Form 9) that 
was received in November 2004, the veteran perfected an 
appeal on the issue of timeliness of notice of disagreement 
to the May 2001 RO rating decision; therefore, the issue of 
timeliness of a notice of disagreement is an issue on appeal 
before the Board.  

In a substantive appeal (on a VA Form 9) that was received in 
November 2004, the veteran inconsistently checked all blocks 
pertaining to Board hearing requests.  In a written statement 
attached to the VA Form 9, the veteran wrote that he wanted a 
formal in-person hearing, which appeared to be a request for 
some type of Board hearing.  In July 2005, the RO received 
from the veteran a form on which he had checked the block 
that indicated he no longer wanted a hearing, and requested 
the RO to forward the case to the Board for a decision.  This 
form received from the veteran in July 2005 cancelled any 
previous Board hearing request.  Notwithstanding the fact 
that the hearing request had been cancelled, in an October 
2005 letter, VA erroneously informed the veteran's 
congressman that the veteran had requested a Travel Board 
hearing, and a Travel Board hearing was pending, when in fact 
the veteran in July 2005 had withdrawn or cancelled his 
previous Board hearing request.  The VA letter (October 2005) 
to the veteran's congressman regarding a hearing request had 
no legal effect on the veteran's hearing request, which had 
in fact already been withdrawn or cancelled at the veteran's 
request.  See 38 C.F.R. § 20.702(e) (2006) (a request for 
hearing may be withdrawn by an appellant at any time before 
the date of the hearing).  


FINDING OF FACT

A notice of disagreement to a May 2001 rating decision that 
assigned an effective date of October 15, 1984 for service 
connection for schizophrenia was not received within one year 
of issuance of notice of that rating decision on June 18, 
2001.


CONCLUSION OF LAW

A notice of disagreement to a May 2001 rating decision was 
not timely filed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.201, 20.302 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in such cases where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where 
the basis of denial of the claim is the absence of legal 
merit, the duty to notify and assist is fulfilled where there 
is no reasonable possibility that additional evidence could 
aid in substantiating the claim.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Timeliness of Notice of Disagreement

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 
38 C.F.R. § 20.302.  If a notice of disagreement is not filed 
within one year of notice of the decision, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2006).  A notice of disagreement is a 
written communication from a claimant or his representative 
that expresses dissatisfaction or disagreement with an 
adjudicative determination and a desire to contest the 
result.  While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  38 C.F.R. § 20.201.

In a May 2001 RO rating decision, the RO found CUE in the 
January 1985 rating decision denial of service connection for 
schizophrenia, and revised that decision to reflect an 
effective date of October 15, 1984 (date of receipt of 
original claim for service connection) for the grant of 
service connection for schizophrenia, and assigned staged 
ratings (70 percent from October 15, 1984, and a 100 percent 
from January 21, 1988).  Notice of the RO's May 2001 rating 
decision was issued, that is, was mailed to the veteran, on 
June 18, 2001.  

The claims file reflects that the veteran did not thereafter 
enter written notice of disagreement with the May 2001 RO 
rating decision (assignment of effective date for service 
connection, or assignment of a 70 percent rating) within a 
year of the June 18, 2001 notice of the rating decision.  The 
first written submission from the veteran following issuance 
of notice of the May 2001 rating decision on June 18, 2001 
was a letter received in May 2003, which is over one year 
after the June 18, 2001 mailing of notice of the May 2001 
rating decision.  The veteran subsequently submitted various 
writings expressing disagreement either with the effective 
date for service connection or with the May 2001 rating 
decision, but all of these were received over one year after 
issuance of notice of the May 2001 rating decision on June 
18, 2001. 

The veteran contends in various subsequent writings that 
there are reasons he feels he was unable to submit a notice 
of disagreement to VA within a year of the June 18, 2001 
notice of the May 2001 rating decision.  For example, in an 
August 2005 submission, the veteran wrote that he did not 
appeal because of confusion and memory difficulties, and that 
mailings were a hardship on him.  None of the reasons stated 
serve as a legal basis for exemption from the requirement 
that the veteran submit a notice of disagreement with the May 
2001 rating decision within one year of the June 18, 2001 
notice of the decision, especially as the veteran has been 
found to be competent, and he has been represented during the 
relevant period.  

For these reasons, the Board finds that a notice of 
disagreement to a May 2001 rating decision that assigned an 
effective date of October 15, 1984 for service connection for 
schizophrenia was not received within one year of issuance of 
notice 
of that rating decision on June 18, 2001, and that a notice 
of disagreement to a May 2001 rating decision was not timely 
filed.  Because this issue is denied because of a lack of 
legal entitlement under the law, the doctrine of resolving 
reasonable doubt in the veteran's favor is not applicable.  
See Sabonis, 6 Vet. App. at 430. 


ORDER

A notice of disagreement to a May 2001 rating decision was 
not timely filed.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


